DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any new grounds of rejection set forth below are necessitated by Applicant’s amendment. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 1-24 are pending. 


Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, 18-23, drawn to composition for textile coating, classified in D06M 23/08.
II. Claims 13-17, 24, drawn to process for making a coated fabric, classified in D06N 3/0006.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used in a different process of using, such as a process of using the composition for coating a textile that is not a fabric, such as metal ceramic textiles as taught in Goll et al. (4,510,282) col. 1 ll. 5-11. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Silvi Salvadori on 5/2/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-12, 18-23.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-17, 24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Objections

Claim 20 is objected to because of the following informalities:  
Claim 20 recites 5,5% and 8,5%, and it appears Applicant intended to recite 5.5% and 8.5%, respectively. 
Appropriate correction is required.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation …1-40 parts by weight…, and the claim also recites …preferably 20-40 parts by weight… which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Appropriate correction and/or clarification is required. 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 18-20, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Goll et al. (US 4,510,282) in view of Coates (4,082,887) and the IPS product information sheet for PVDF. 
	Regarding claim 1: Goll is directed to an aqueous composition for textile coating, comprising:
	20-50% by weight (equivalent to 20-50 parts by weight) of polyvinylidene fluoride (PVDF) (equivalent to a material having a tensile modulus of at least 2000 MPa)
	1.5-25% by weight (equivalent to 1.5-25 parts by weight) acrylic copolymer (equivalent to a binder)
	20-50 wt% (equivalent to 20-50 parts by weight) water.
	Goll doesn’t mention the PVDF fibers have a tensile modulus of at least 2000 MPa. 
The IPS product information sheet for PVDF having a tensile modulus of 290,000 psi (2000 MPa). One skilled in the art would have been motivated to have selected the Kynar PVDF as the PVDF of choice in Goll for excellent chemical resistance in applications up to 300° F, it is tough and durable, and easily fabricated onto finished parts (see General Properties IPS product information sheet). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected the Kynar PVDF as the PVDF of choice in Goll.
An antistatic agent is not mentioned. 
Coates is directed to a coating composition applied on a fibrous nonwoven polyolefin fibers, wherein the composition comprises an antistatic agent used in a typical amount of 5-15% based on the amount of resin (equivalent to 5-15 parts by weight), although depends on the concentration of the solution (col. 3 l. 59- col. 4 l. 2 Coates). One skilled in the art would have been motivated to have included the antistatic agent of Coates in the composition of Goll for antistatic properties when applied to fabrics (abstract Coates). Therefore, it would have been obvious to one skilled in the art to have included the antistatic of Coates in the composition of Goll.
Regarding claim 2: Goll teaches the PVDF is in the form of particles, wherein the IPS product information sheet indicate have a tensile modulus of at least 2000 MPa. 
Regarding claim 3: Goll discloses 20-50% by weight of polyvinylidene fluoride.
Regarding claim 4: Goll teaches the PVDF to be used is in the form of a powder.
Regarding claim 5: Goll teaches the PVDF is in the form of particles, wherein the IPS product information sheet indicate have a tensile modulus of at least 2000 MPa which is measured by D638 (equivalent to measured according to ISO 527-1 and ISO 527-2).
Regarding claim 7: Coates teaches the composition comprises an antistatic agent used in a typica amount of 5-15% based on the amount of resin, although depends on the concentration of the solution (col. 3 l. 59- col. 4 l. 2 Coates). The antistatic agents are phosphate esters, preferably potassium dibutyl phosphate and dipotassium butyl phosphate (col. 3 ll. 56-60 Coates). 
Regarding claim 8: The binder is an acrylic copolymer of acrylic copolymer, styrene/acrylic, and vinylacrylic copolymers (col. 2 ll. 49-56 Goll). 
Regarding claim 9: Goll discloses 5-15 wt% (equivalent to parts by weight) of a wetting agent which include low molecular weight alcohols (equivalent to nonanionic wetting agent). 
Regarding claim 12: The combination of Goll and Coates and IPS datasheet doesn't specifically recite the composition is substantially colorless. However, the composition produced in Goll and Coates and IPS datasheet is substantially identical to the composition produced in the instant invention, as discussed above. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, the combination of Goll and Coates and IPS datasheet suggests a coated fabric having a abrasion resistance within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 18: A coated fabric comprising a fabric and a coating obtained by the process of claim 13 is disclosed. Specifically, a process of coating and drying the fabric is discussed throughout. 
Regarding claim 19: Example 1 results in a coating in an amount of 180-210 g/m2 (col. 6 ll. 5-10 Goll). 
Regarding claim 20: Goll is directed to an aqueous composition for textile coating, comprising:
	20-50% by weight of polyvinylidene fluoride (equivalent to a material having a tensile modulus of at least 2000 MPa)
	1.5-25% by weight acrylic copolymer (equivalent to a binder)
	Coates discloses the composition comprises an antistatic agent used in a typica amount of 5-15% based on the amount of resin, although depends on the concentration of the solution (col. 3 l. 59- col. 4 l. 2 Coates).
Regarding claim 22: The combination of Goll and Coates doesn't specifically recite the coated fabric has an impact abrasion resistance of at least 3.5 s, being measured according to EN 13595-2. However, the composition produced in Goll and Coates is substantially identical to the coated fabric produced in the instant invention, as discussed above. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, the combination of Goll and Coates suggests a coated fabric having a abrasion resistance within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 23: Goll is directed to an aqueous composition for textile coating, comprising polyvinylidene fluoride (equivalent to a material having a tensile modulus of at least 2000 MPa measured according to ISO 527-1 and ISO 527-2)


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Goll and Coates and IPS Product Information as applied to claim 18 above, and further in view of Zhu et al. (CN 107100011).
A machine translation of CN 107100011 is provided with this office action. 
Regarding claim 6: The combination of Goll and Coates and IPS doesn’t mention the use of glass fibers. 
Zhu is directed to a synthetic leather and a surface layer comprising an acrylic resin and 5-15 parts by weight glass fiber (abstract Zhu). Glass fibers are the same material as that of the present invention, and therefore one skilled in the art would expect them to have the same properties of at least 2000 MPa measured according to ASTM C1557-14. Case law holds that a product and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963).
One skilled in the art would have been motivated to have included 5-15 parts by weight glass fibers in the composition of Goll since it results in a light weight, good flexibility, and high strength of the resulting textile (p. 3 Zhu). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included 5-15 parts glass fibers in the composition of Goll. 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goll and Coates and IPS Product Information as applied to claim 1 above, and further in view of Coates et al. (4,382,990).
Regarding claim 10: The combination of Goll, Coates, and IPS sheet doesn’t mention an antifoam agent in an amount of 0.1-5 parts by weight. 
Coates ‘990 is directed to a coating composition for fibrous polyolefins. The composition comprises an antifoam agent Nopco 267A in an amount of 431 grams in 110 kg of the composition (col. 8 ll. 8-25 Coates ‘990), resulting in an amount of about 0.4 parts by weight per 100 parts of the composition. One skilled in the art would have been motivated to have included the antifoaming agent in the composition of Goll for antifoaming properties of the composition. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included an 0.1-5 parts by weight antifoaming agent in the composition of Gott. 


Claims 11, 21 is rejected under 35 U.S.C. 103 as being unpatentable over Goll and Coates and IPS Product Information as applied to claim 18 above, and further in view of Bartel et al. (US 2019/0125028). 
Regarding claim 11: A pigment can be added, although a dyestuff is not mentioned. 
Bartel is directed to articles that include one or more coated fibers, wherein the composition can comprise pigments or dyes (equivalent to dyestuff) ([0138] Bartel).  
At the time of filing, a person of ordinary skill in the art would have found it obvious to substitute pigments for dyestuff and would have been motivated to do so because they are art recognized equivalents used for the same purpose of fabrics that are coated for use in garments, and one of ordinary skill in the art would have a reasonable expectation of success in substituting one for the other. MPEP 2144.06(II).
Regarding claim 21: Goll mentions polyester fibers, although doesn’t specifically recite those of claim 21.
Bartel is directed to articles that include one or more coated fibers, wherein the fibers that are coated include polyester, as well as polyolefin, polybenzoxazole, aramid ([0142] Bartel). 
At the time of filing, a person of ordinary skill in the art would have found it obvious to substitute the polyester fibers of Goll for polyolefin, polybenzoxazole, aramid fibers, and would have been motivated to do so because they are art recognized equivalents used for the same purpose of fabrics that are coated for use in garments, and one of ordinary skill in the art would have a reasonable expectation of success in substituting one for the other. MPEP 2144.06(II).


	
	
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764